NO.
12-11-00141-CR
                  
IN THE COURT OF
APPEALS 
 
            TWELFTH
COURT OF APPEALS DISTRICT
 
                                      TYLER, TEXAS
WESLEY
DON PARISH,                                  §                 APPEAL FROM THE
159TH
APPELLANT
 
V.                                                                         §                 JUDICIAL
DISTRICT COURT OF
 
THE STATE OF TEXAS,
APPELLEE                                                        §                 ANGELINA
COUNTY, TEXAS
                                                        
                                           
MEMORANDUM OPINION
PER CURIAM
     This
appeal is being dismissed for want of jurisdiction.  Appellant was convicted of
two counts of aggravated sexual assault of a child, and sentence was imposed on
March 25, 2011.     
            Texas
Rule of Appellate Procedure 26.2 provides that an appeal is perfected when
notice of appeal is filed within thirty days after the day sentence is imposed
or suspended in open court unless a motion for new trial is timely filed.  Tex. R. App. P. 26.2(a)(1).  Where a
timely motion for new trial has been filed, notice of appeal must be filed
within ninety days after the sentence is imposed or suspended in open court.  Tex. R. App. P. 26.2(a)(2).  Appellant
did not file a motion for new trial. Therefore, Appellant’s notice of appeal
was due to have been filed on or before April 25, 2010.  However, Appellant did
not file his notice of appeal until May 9, 2011, and did not file a motion to
extend the time for filing the notice of appeal as provided by Texas Rule of
Appellate Procedure 26.3.  See Tex.
R. App. P. 26.3 (appellate court may extend time for filing notice of appeal
if, within fifteen days after deadline for filing notice of appeal, appellant
files notice of appeal in trial court and motion complying with Texas Rule of
Appellate Procedure 10.5(b) in appellate court).  
            On
May 10, 2011, this court notified Appellant that his notice of appeal was
untimely and that there was no timely motion for an extension of time to file
the notice of appeal as permitted by Rule 26.3.  Appellant was further informed
that the appeal would be dismissed unless, on or before May 20, 2011, the
information filed in this appeal was amended to show the jurisdiction of this
court.  
On
May 13, 2011, Appellant filed a motion for extension of time to file his notice
of appeal, which included an explanation of why the extension was necessary. 
However, Appellant’s deadline for filing a motion to extend the time for filing
his notice of appeal was May 10, 2011.  See Tex. R. App. P. 26.3.  Because Appellant’s motion was not
filed until May 13, 2011, the motion was untimely, and this court must overrule
it.
            Because
this court has no authority to allow the late filing of a notice of appeal
except as provided by Rule 26.3, the appeal must be dismissed.  See Olivo
v. State, 918 S.W.2d 519, 523 (Tex. Crim. App. 1996) (“When a notice of
appeal, but no motion for extension of time, is filed within the fifteen-day
period, the court of appeals lacks jurisdiction to dispose of the purported
appeal in any manner other than by dismissing it for lack of jurisdiction.”). 
Accordingly, Appellant’s motion for extension of time is overruled, and the
appeal is dismissed for want of jurisdiction.  
Opinion delivered May 25, 2011.
Panel consisted
of Worthen, C.J., Griffith, J., and Hoyle, J.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
(DO NOT PUBLISH)